DETAILED ACTION
1.	Applicant's amendment filed on April 23, 2021 has been entered.  Claims 1-20 are pending.  Claims 1-8 are cancelled and claims 19-20 are newly added by the applicant.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3.	Applicant’s arguments filed April 23, 2021 have been fully considered and are persuasive. 
Allowable Subject Matter
4.	Claims 9-20 are allowed for the reasons argued by Applicants on pages 9-10 of Remarks, filed April 23, 2021.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.  
The prior art of record Horn; Gunther et al. (US 20060171541 A1) discloses a first cryptographic key (318) and a second cryptographic key (322) are created by a mobile radio terminal (103) and by a computer of the home communications network (108, 109) by using authentication key materials (312). The first cryptographic key (318) is transmitted to the computer of the visited communications network (113), and the second cryptographic key (322) is transmitted to an application server computer (106, 107).
The prior art of record Park; Kyung-bae (US 7760885 B2) discloses a method of distributing encryption keys among nodes in a mobile ad hoc network, and a network device using the same. In particular, a method of distributing encryption keys, which guarantees the security of a ciphertext in the mobile ad hoc network. The method of distributing the encryption keys among nodes including a first node and a second node in the mobile ad hoc network include creating a private key and a public key based on a first encryption method by the first node; if the first node transmits the created public key to Node B, creating predetermined parameters operable to create a common key according to a second encryption method by the second node.

The prior art of record Guzik; Thomas (US 20110018998 A1) discloses Response personnel may be dispatched based on nature of the data assets received. A data asset that is captured by a user device is received, the data asset includes capture time and date data. The data asset is reviewed for an event that warrants dispatch of a responder. The responder is dispatched to the location of the event when the capture time and date data indicates the event occurred within a predetermined time of a current time.
The prior art of record Reisinger; Frank (US 7577617 B1) discloses In a method and apparatus for dependable transmission of data from a data center to terminal equipment, particularly transmission of fee schedule table data to a postage-calculating scale or postage meter machine, new postage fee schedule table data are offered at the data center for future postage calculation. In a first communication between the data center and the terminal equipment, a request for postage fee schedule table data is formed at the terminal equipment and is communicated to the data center, and the data center receives the request and transmits the requested new service data to the terminal equipment, and the terminal equipment receives and stores the new service data. Thereafter a second communication takes place between the data center and the terminal equipment, wherein the terminal equipment forms a message referring to the stored, new service data and this message is communicated to the data center, where it is checked against information generated at the data center from the new service data. Given a positive comparison result the data center transmits a message to the terminal equipment allowing usage of the validated new service data.

Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Horn; Gunther et al. (US 20060171541 A1), Park; Kyung-bae (US 7760885 B2), Sowa; Hans Christopher et al. (US 8964987 B2), Guzik; Thomas (US 20110018998 A1), Reisinger; Frank (US 7577617 B1), and Ikeda; Eiichiro (US 8013906 B2), lack of and/or do not disclose these specific limitations of distributing signals for creating correlated values in the two terminals via a first error-prone communication channel and the correlated values exist as keys in the two terminals; forming a first checksum on a basis of a first key present in a first terminal and the first checksum is transferred to a second terminal via a second communication channel different from the first error-prone communication channel; forming a second checksum based on a second key present in the second terminal and the first and second checksums is transmitted to a server which is different from the first and second terminals and physically separated therefrom; determining, via the server, and on a basis of the first and second checksums, a correction value, which when applied to one or both of the first and second keys brings the first and second keys into correspondence (emphasis added), as set forth in claim 9 and similar to claims 19 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion  

		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/
Primary Examiner, Art Unit 2498
May 6, 2021